Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1-3, 5, 7-10, 12-22, 24 and 26-27 are pending. 
A request for continued examination under 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114, including the fee set forth in 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e315199.html"1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114, and the fee set forth in 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e315199.html"1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114. Applicant' s submission filed on 4/26/2022 has been entered.

The amendment filed 4/26/2022 which amends claims 1, 12 and 17 and cancels claim 4 has been entered. Claim 6 was cancelled by the amendment filed 10/22/2020. Claims 11, 23 and 25 were canceled by the amendment filed 8/6/2021. Claims 14, 20-22 and 24 remain withdrawn from further consideration. Thus, claims 1-3, 5, 7-10, 12-13, 15-19 and 26-27 are under examination.  
	                                    Foreign Priority  
         Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a) - (d) . The certified copy has been filed in parent Application No. EPO 16196486.1 filed on 10/29/2016. Claims 14, 20-22 and 24 remain withdrawn from further consideration.
	 
		Withdrawal of rejections and objection
  (1) The 112(b) rejection of claim 12 is withdrawn in light of the amendment of claim 12.
 	  (2) The 103 rejection of claims 1-3, 5, 7-8, 10, 12, 15-17, 19 and 26-27 rejected under 35 U.S.C. 103(a) as being patentable over US20130122553 (‘553) in view of US 20160186223 (‘223) and US20090082307 is withdrawn in light of the amendment of claim 1. Yet, new ground of the 103 rejection which cites new references necessitated by said amendment is applied (see below).
  The 103 rejection of claim 4 by ‘553 and ‘223 in view of US20160153012 is withdrawn in light of cancelation of claim 4.
The 103 rejection of claims 9 and 13 rejected under 35 U.S.C. 103(a) as being patentable over ‘553, ‘223 in view of US20170175154 is withdrawn in light of the amendment of claim 1 from which claims 9 and 13 depend. 
The 103 rejection of claim 18 over ‘553 and ‘223 as evidenced by US20090104665 (‘665) in view of US20090082307 is withdrawn in light of the amendment of claim 1 from which claim 18 depends. 
  (3) The objection to the specification is withdrawn in light of the amendment of the specification thereof. 

               Claim Rejections - 35 USC § 103
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
		
Claims 1-3, 5, 7-8, 10, 12, 15-17, 19 and 26-27 are rejected under 35 U.S.C. 103(a) over US20130122553 (‘553) in view of US 20160186223 (‘223) and US20090082307 (‘307), and US20170298363 (‘363, newly cited) as evidenced by US20090104665 (‘665) and by reference MetaCYC (ref “U” cited in PTO-892). 
‘553 teaches a method of producing “2-fucosyllactose”  which is a fucosylated oligosaccharide (claim 1) using a metabolically engineered organism ([0011]; [0085], lines 1-4; Fig.10; Example 15,  ‘553), wherein the organism is a bacterial strain preferably E.coli that is “prokaryotic host cell” (claims 1, 3) (see abstract and [0061], ‘553) and the “2-fucosyllactose” is also called “α-1,2-fucosyllactose” (claims 1, 2) (see [0093], line 7, ‘553). This teaches instant step “providing a prokaryotic host cell which has been  genetically modified…”set forth in claim 1.
‘553 teaches that in the engineered organism, the gene is rendered non-functional (which is equivalent to “reduced or abolished activity…” set forth at line 4 of claim 1, wherein said genes include the genes encoding phosphofructokinase A or B (encoded by genes pfkA, pfkB)  and/or glucose-6-phosphate isomerase) 
 ([0078]; and Figure 10, ‘553), as applied to item (i), claim 1. 
It is noted that the “step b”’ mentioned at line 1 of paragraph [0078] of ‘553 refers to a step of the organism being further genetically modified so that at least one gene other than the genes which have been recombinantly introduced into said organism is rendered non-functional (see [0039], ‘553).
Next, ‘553 discloses that, for producing fucosylated sugar, one enzyme for de novo synthesis of GDP-fucose that is GDP-mannose 4,6-dehydratase or/and mannose-1-phosphate guanosyltransferase (claim 1) are overexpressed to increase the flux toward GDP-fucose (see [0174], [0175], lines 1-3 and 6-9, ‘553), as applied to item (ii), claim 1; wherein GDP-mannose 4,6-dehydratase is encoded by gene gmd (claim 5) ([0175], lines 6-9, ‘553).
 Further, ‘553 discloses the metabolically engineered organism expresses a “2-fucosyltrasferase” for production of 2-fucosyllactose ([0011] and [0093] ‘553) wherein the 2-fucosyltrasferase is originated from Dictyostellium discoideum, i.e., the expression refers to expression of the exogenous gene encoding  the 2-fucosyltrasferase, and wherein the expression of said “2-fucosyltrasferase” is carried out by using nucleic acid (gene) encoding said “2-fucosyltrasferase” (see [0094], ‘553) which is also known as “α-1,2-fucosyltransferase” (see below), as applied to  item (iii), claim 1.
It is noted that the above-mentioned “2-fucosyltrasferase” is an alternative name of “α-1,2-fucosyltransferase” because the “2-fucosyltrasferase” originated from Dictyostellium discoideum is also called “α-1,2-fucosyltransferase” (see [0118], lines 1-2, ‘553).
In  addition, ‘553 discloses cultivating the genetically engineered microorganism (see [0090]) which is exchangeable with the engineered organism (see abstract, lines 1-2), which is applied to instant “cultivating said genetically modified host cell…” (line 10, claim 1). 
The above teachings of ‘553 are applied to claim 1 and claims 2-3 and 5. 
 Provided that ‘533 does not expressly teach instant step of cultivating  the genetically modified host cell in a culture medium that comprises carbon source such as glycerol, lactate or citrate and obtaining the fucosyllactose  from the medium (claim 1) nor step of “adding lactose to the culture medium (claim 1). 
 The ‘223 reference however teaches a method of producing desired oligosaccharides, e.g., “2-fucosyllactose” and/or “3-fucosyllactose” (claim 25) by cultivating a host microorganism in the medium containing 2% glycerol as carbon source (see [0091], lines 22-23; [0067]; and [0088], ‘223) wherein the production of 2-fucosyllactose taught by ‘223 is the common subject of ‘553, and wherein the glycerol  is used as carbon source (see [0091], lines 21-223; and [0095], last line, ‘223). Thus, it would have been within purview of one skilled in the art to choose and use the carbon source such as “glycerol” for cultivating the engineered bacteria (‘553) for the desired 2-fucosyllactose production with reasonable expectation of success. Further, ‘223 reference has taught that oligosaccharide which is produced in a microorganism cell is preferably transported into the medium so as to effortlessly separate the oligosaccharide from the culture medium wherein oligosaccharide is 2-fucosyllactose and  3-fucosyllactose ([0065] and [0067], ‘223), as applied to the limitation “fucosylated oligosaccharide is obtaining from the medium” in claim 1.
Regarding the step of “adding lactose to the culture medium” (claim 1), ‘223 has taught that it is often advantageous for attaining maximum volumetric yields to add excess amounts of lactose to the fermentation, (see [0103], ‘223), as applied to instant step “adding lactose to the cultivation medium” of claim 1. In addition, ‘223 discloses the use of 10 mM lactose (claims 26) ([0095], last two lines, ‘223) or 40 mM (claim 27) ([0095], line 9, ‘223) for biosynthesis of the fucosyllactose.
Similar to ‘553 disclosure, ‘223 is also directed to production of 2-fucosyllactose and 3-fucosyllactose which are the most prominent oligosaccharides as they together contribute up to 1/3 of the human milk oligosaccharide (HMO) ([0007], lines 1-3, and [0005], line 5, ‘223), suggesting the usefulness of the production of 2-fucosyllactose and 3-fucosyllactose.  The disclosure of ‘223 is in the same filed of endeavor as ‘553.
It would have been prima facie obvious for one of ordinary skill in the art  before the filing date if the claimed invention to add “lactose” into the culture medium. This is because it has been known in the art (‘553) that the “α-1,2-fucosyltransferase” catalyzes linkage of “lactose” to “GDP-fucose” to form the product “α-1,2-fucosyllactose” (see [0175], lines 18-20, Example 15, ‘553) so as to allow the engineered microorganism (‘553) to produce the desired saccharide such as 1,2-fucosyllactose (see [0048], lines 6-9, ‘553). One of ordinary skill in the art therefore would have readily known that “adding excess amounts of lactose” to the culture (fermentation) medium would be beneficiary for formation of the desired product “1,2-fucosyllactose” with the maximum volumetric yields as taught by ‘223 (see [0103], last 3 lines; and ref claim 20 of ‘223) in the host E.coli ([0091], lines 2-3, ‘223) which also is the common subject matter of ‘553. 
Having been motivated by the combined teachings of ‘553 and ‘223, one of ordinary skill in the art would have readily cultivated the engineered microorganism (‘553) in the culture medium which has been modified to have glycerol as carbon source additionally to be added with the excess amount of lactose (taught by ‘223), in order to achieve the  maximum yields of the desired fucosylated oligosaccharides, e.g., 2-fucosyllactose and 3-fucosyllactose, which have been known to be useful as one of main gradients of human milk oligosaccharide [HMO] (see above discussion, and also see [0103], lines 1-4, ‘223), wherein HMO has superior health benefits and is of significant interest  as nutraceuticals (see [0005], ‘223), with reasonable expectation of success. 
Regarding new limitation (introduced by the amendment filed 4/26/2022) “wherein 
said genetically modified prokaryotic host cell has an intracellular pool of fructose-6-phosphate that is increased by increasing the activity of a fructose-1,6-bisphosphate phosphatase” set forth in the amended claim 1, the primary reference ‘553 has taught producing “α-1,2-fucosyllactose” from fructose-6-phosphate  (F-6-P) in an engineered organism such as bacteria (Figure 10, [0011], lines 3-4; and Example 15, ‘553) wherein F-6-P is precursor of GDP-fucose ([0175], lines 4-7, ‘553) which is immediate precursor of “α-1,2-fucosyllactose” (see Figure 10, ‘038). In addition,  ‘553 teaches the accumulation of F-6-P in fucosylated sugar-production strain for production of said “α-1,2-fucosyllactose” ([0175], lines 1-5, ‘553).  
	Next, ‘363 teaches the  nexus between F-6-P and fructose-1,6-bisphosphate phosphatase.  Reference ‘363  teaches the production of F-6-P from fructose-1,6-biphosphate (FBP) which is catalyzed by fructose bisphosphatase ([0493], lines 4-5, ‘363). The “fructose bisphosphatase” has EC 3.1.3.11 evidenced by [0090], ‘665. Since “fructose-1,6-bisphosphate phosphatase” (amended claim 1) has identical EC number “EC3.1.3.11” to the fructose bisphosphatase (‘363) as evidenced by Ref MetACYC at page 1, line 4, the “fructose bisphosphatase” of ‘363 has the activity of instant “fructose-1,6-bisphosphate phosphatase” (claim 1).  
	Thus, it would have been prima facie obvious for one of ordinary skill in the art  before the filing date of  the claimed invention to recombinantly express the fructose bisphosphatase (‘363) having EC 3.1.3.11 to convert FBP  to F-6-P in the presence of FBP in the growth medium for the expression of fructose bisphosphatase. This is because reference  ‘553 has suggested that F-6-P is precursor for  the α-1,2-fucosyllactose production, wherein the accumulation of F-6-P in fucosylated sugar-producing strain is for producing “α-1,2-fucosyllactose”. Particularly, ‘553 teaches the strain is modified so that the cell is forced to produce F-6-P which is the precursor of GDP-fucose  ([0175], lines 5-6, ‘553) which is immediate precursor of  the α-1,2-fucosyllactose.
 	Since  reference ‘363 teaches that F-6-P can be converted from “fructose-1,6-biphosphate” (FBP) which is catalyzed by the “fructose bisphosphatase” (‘363) having EC 3.1.3.11 (i.e., “fructose-1,6-bisphosphate phosphatase” of claim 1 which has EC 3.1.3.11 for catalyzing the same conversion of FBP to F-6-P too), it would have been obvious for one skilled in the art to increase amount of F-6-P by forcing host cell strain to produce F-6-P wherein the cell strain  has been modified to recombinantly express said fructose bisphosphatase (EC 3.1.3.11) that catalyzes conversion of (FBP to F-6-P which acts as the precursor for production of the desired fucosylated sugar, e.g.,  “α-1,2-fucosyllactose”. One skilled in the art would have done so with reasonable expectation of success.  
Therefore, the combination of references’ teachings render the amended claim 1 and dependent claims 2-3 and 5 prima facie obvious. 

The following is the discussion of obviousness of the dependent claims 7-8, 10, 12 and 15-19 as taught or suggested by the prior art references ‘553 and/or ‘223. 
Reference 553 teaches that  the “α-1,2-fucosyltransferase” (claim 7) and “α-1,3-fucosyltransferase”  (claim 8) are derived from Helicobacter pylori (see [0085], ‘553). 
The overexpression of genes encoding the phosphomannomutase and mannose-1-phosphate guanylyltransferase is under control of a constitutive promoter ([0175], lines 7-8, 13-14, ‘553) which necessarily results in the expression or overexpression in a constitutive manner (claim 12).   
Reference ‘223 teaches   the 2-fucosyllactose production  (feed-batch fermentation) comprises  the cultivation of  recombinant E.coli host having additional copy of E.coli LacY that is exogenous or endogenous gene encoding lactose permease (claims 10, 15) (see [0091], lines 1-6, ‘223). Here, the production of the desired fucosylated oligosaccharide “2-fucosyllactose” is the common subject matter of ‘553.  It would have been prima facie obvious to add an additional copy of gene “ E.coli LacY” encoding the lactose permease which would necessarily increase expression (an obvious variation of “overexpression” set forth in claim 10) of said gene.  
The lactose has been formulated in the culture medium (broth of fermentation) with lactose concentration of 40 mM (claim 16) (see [0096], lines 1-2, 9 and 15-16, ‘223) wherein the formulated lactose is an obvious variation of instant limitation “lactose is added from the beginning of the cultivating…” in claim 16. Thus, claim 16 is rejected.
It is reasonably expected that lactose concentration in the culture medium (having 40 mM lactose, see above discussion) is retained at the concentration range at least 5 mM or  at least 10 mM (claim 17) during production phase of the cultivation; this is because the 2-fucosyllactose producing E.coli strain has already been engineered to be deficient in lactose degradation ([0095], lines 5-7, ‘223) which would help to maintain a dynamic level of lactose during production of the fusosyllactose.
For continuous synthesis of the 2-fucosyllactose production,  the ‘223 reference teaches that the gene wbgL (encoding the α-1,2-fuosyltranferase set forth in claim 7), gene E.coli LacY (encoding lactose permease) and/or gene manB (encoding phosphomannomutase) are  integrated into genome of the engineered E.coli  host  (claim 19) (see [0095], lines 7-9, ‘223). These genes are under the control of a strong constitutive promoter ([0095], lines 9-10, ‘223) which is applied to the limitation “at least one of the expressed or overexpressed  genes”  in a constitutive manner” recited in claim 12. 
  Therefore, the combination of references’ teachings render the claims prima facie obvious.

The applicant’s response to the 103 rejection
The response file 4/26/2022 asserts that the reference ‘553 does not teach increasing activity of the “fructose-1,6-bisphosphate phosphatase”(p.8, the last paragraph, the response), and that one skilled in the art would have understood  the undesired conversion of fructose-6-phosphate (F-6-P) to fructose-1,6-bisphosphatate (FBP) is  prevented per Figure 10 of ‘533 (p.9,lines 1-5, the response).
Next, the response asserts that ‘553 does not teach formation of the F-6-P form  FBP nor teaches increase of activity of the “fructose-1,6-bisphosphate phosphatase” in a cell as claimed in amended claim 1 (p.10, 1st  paragraph, the response). Also, the response asserts that ‘553 neither expressly teaches cultivating the genetically modified host cell for producing fucosyllactose in a culture medium comprising carbon source such as glycerol, lactate or citrate nor discloses any alternative carbon source such as non-sucrose carbon source (p.10, 2nd paragraph,; and p.11, 2nd paragraph, lines 5-11, the response). Additionally, the response argues that the pathway of Figure 10 and [0021] of ’553 originate from the sucrose  and/or sucrose phosphorylase (p.11, last paragraph to  p.12, 1st paragraph, the  response).
Further, the response argues that ‘233, ‘307 and ‘012 (this ref is cited for rejection of claim 4 which is canceled now) do not remedy the deficiency of the ‘553, and argue that ‘553 requires sugar type that can be split into two saccharide as carbon source; and thus, the response  infers that the teachings of the cited references are not sufficient to render the claims prima facie obvious (p.10, last paragraph to p.11, 1st paragraph;  and p.12, 2nd paragraph,  the response). 

The applicant’s arguments are found not persuasive because the reasons below.
 ‘553 has taught the engineered microorganism producing α-1,2-fucosyltransferase wherein the engineered microorganism can be bacteria (abstract, and ref claims 7-8 of ‘553).
‘553 has taught producing “α-1,2-fucosyllactose” from fructose-6-phosphate  (F-6-P) in an engineered bacterial strain; the F-6-P is precursor of GDP-fucose ([0175], lines 4-7, ‘553) which is immediate precursor of “α-1,2-fucosyllactose” ([0175], lines 4-7; and Figure 10, ‘038). Particularly, ‘553 teaches the strain is modified so that the cell is forced to produce F-6-P. Thus, the ‘553 teachings together suggest important role of F-6-P in production of desired α-1,2-fucosyllactose.
	Accordingly, the relative art ‘363 provides the teaching as to the nexus between F-6-P and “fructose-1,6-bisphosphate phosphatase”. ‘363 has taught the production of F-6-P from fructose-1,6-biphosphate (FBP) which is catalyzed by “fructose bisphosphatase” ([0493], lines 4-5, ‘363). The enzyme “fructose bisphosphatase” has EC 3.1.3.11 (as evidenced by [0090], ‘665). Since “fructose-1,6-bisphosphate phosphatase” (amended claim 1) has identical EC number “EC3.1.3.11” (as evidenced by ref MetACYC), the “fructose bisphosphatase” of ‘363 has the activity of instant “fructose-1,6-bisphosphate phosphatase” (claim 1). Because the important precursor of “α-1,2-fucosyllactose” is F-6-P which can be converted from “FBP” catalyzed by “fructose bisphosphatase” (EC 3.1.3.11), i.e., instant “fructose-1,6-bisphosphate phosphatase” (amended claim 1), it would have been obvious for one skilled in the art to increase amount of F-6-P by modifying host cell strain (‘553) to recombinantly express  to “fructose bisphosphatase” having EC 3.1.3.11(‘363) thereby forcing the cell strain to produce F-6-P (‘553) in order to increase yield of the α-1,2-fucosyllactose production with reasonable expectation of success.  Therefore, the combination of references’ teachings render the amended claim 1 and dependent claims therefrom prima facie obvious. 
  
	[Symbol font/0xB7] Regarding the argument that “one skilled in the art would have understood the undesired conversion of fructose-6-phosphate (F-6-P) to fructose-1,6-bisphosphatate (FBP) is  prevented as disclosed by ‘553”, this argument does not support the applicant’s position. This is because Figure 10 of ‘553 indicates the prevention of conversion of F-6-P to FBP  which is consistent with the forcing the cell to produce more F-6-P so that F-6-P is accumulated in the modified host cell strain and also consistent with the ‘363 teaching that the production of F-6-P from FBP which is catalyzed by the “fructose bisphosphatase”, i.e., converting FBP to F-6-P. 

[Symbol font/0xB7] Regarding the argument that  the reference ‘553 neither teaches cultivating the genetically modified host cell in a culture medium comprising carbon source such as glycerol, lactate or citrate for producing fucosyllactose nor discloses any alternative carbon source such as non-sucrose carbon source, the reference ‘553 has taught the cultivation of the engineered bacterial strain that produces α-1,2-fucosylated sugar such as the α-1,2-fucosyllactose.  The ‘553 disclosure indicates that ‘553 does not exclude the possibility of growth medium comprising carbon source other than sucrose ([0100], lines 7-8, ‘553). The  reference ‘223 teaches  that a host microorganism can be cultivated in the medium containing 2% glycerol (as applied to claim 1) as carbon source for the production of 2-fucosyllactose in the host cell (see [0091], lines 22-23; [0067]; and [0088]; and [0095], last line, ‘223). Thus, it would have been within purview of one skilled in the art before the effective filing date of the claimed invention to choose and use the carbon source such as “glycerol”  (which is the non-sucrose carbon source)in the place of cultivating the engineered bacteria taught by‘553) for the desired 2-fucosyllactose production with reasonable expectation of success.
As far as the argument that the pathway of Figure 10 and [0021] of ’553 originate from the sucrose  and/or sucrose phosphorylase is concerned, Figure 10 of ‘553 shows that the α-1,2-fucosyllactose is produced from “Fructose-6-phosphtate” (F-6-P). The obviousness of the “carbon source” such as non-sucrose “glycerol” for the α-1,2-fucosyllactose via production cultivating genetically modified prokaryotic host cell (claim 1) is rendered by the combination of teachings of ‘223 and ‘553 (see above corresponding discussion; it will not be reiterated herein). 
It is noted that the above 103 rejection does not discuss the “sucrose phosphorylase” as argued by applicant and noted that none of the claims recites the “sucrose phosphorylase’ thereof. Thus, the applicant’s argument in this regard is baseless and does not support the applicant’s position.   

Regarding the argument that that ‘233, ‘307 and ‘012 (this ref is cited for rejection of claim 4 which is canceled now) do not remedy the deficiency of the ‘553, the prima face case of obviousness of the amended claim 1 has been established by the combination of teachings of the cited references in the above new ground of the 103 rejection. There is no the deficiency of the combination of ‘553 with other cited references in said rejection.  Therefore, the 103 rejection   is proper and stands.

[2] Claims 9 and 13 are rejected under 35 U.S.C. 103(a) as being patentable over US20130122553 (‘553), US 20160186223 (‘223) and US20170298363 (‘363, newly cited) as evidenced by US20090104665 (‘665) and further evidenced by reference MetaCYC as applied to claim 1 from which claims 9 and 13 depend, and further in view of US20170175154 (‘154) and Petschacher et al. (J. Biotechnol. (2016, April which is before the effectively filed date 10/29/2016 of instant claims, cited in the IDS).
  The teaching of claim 1 by the cited references ‘553, ‘223, ‘363 evidenced by ‘665 and MetaCYC has been set forth above. 
 Provided that the cited references do not expressly teach that the engineered microorganism further expresses the gene encoding a transporter protein capable of exporting a fucosylated oligosaccharide into the culture medium (claims 9, 13), however, reference ‘223 has taught that oligosaccharide which is produced in a microorganism cell is preferably transported into the medium and thus making  it effortlessly possible to separate the oligosaccharide from the culture medium thereby recovering the oligosaccharide from the supernatant ([0065], ‘223), wherein the desired oligosaccharide is 2-fucosyllactise and  3-fucosyllactise ([0067], lines 1-3, ‘223). 
The reference of ‘154 teaches producing oligosaccharide compound  in engineered microorganism ([0017], ‘having formula 1 ([0006], lines 1-2; and [0078], 154) wherein the formula I oligosaccharide comprised “fructosyl residue” ([0082], last 2 line; and [0101], lines last line,, ‘154) and wherein sub-formulae 1a, 1b and 1c is preferably 2-fluocosyllactose, or 3-fluocosyllactose or and 2,3-fluocosyllactose  ([0111], lines 1-4, ‘154). Thus, 154 disclosure is in the same field of endeavor as ‘553.
Reference ‘154 teaches that said oligosaccharide product accumulated both in the intra- and the extracellular matrix of the host microorganism; is preferably transported out of the cell to the supernatant which process is facilitated by a sugar efflux transporters  wherein said transporter can be exogenously or endogenously expressed (see [0063], ‘154). ‘154 has disclosed  
“sugar efflux transporter”  for transporting the oligosaccharide compound discussed above ([0063], ‘154); wherein said “sugar efflux transporter” (set) is a genus of “sugar efflux transporter A” (setA, claim 13). ‘154 does not  expressly disclose the species “setA” in claim 13. 
Petschacher et al. teach that  the sugar efflux transporter setA has been known to be effective to increase 2-fucosyllactose (2-FL) excretion to the medium by E. coli cell  while  producing the 2-fucosyllactose (p.69, left col., 2nd para, lines 3-4, and Figure 2,  Petschacher)  which is the common subject matter of ‘154 which also discloses producing 2-fluocosyllactose in microorganism such as E.coli. ([0042], last line; and ([0111], lines 1-4, ‘154).  
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to engineer the microorganism such as E. coli host cell (‘553) to further express the sugar efflux transporter (‘154) such as the species SetA of the “sugar efflux transporter” taught by Petschacher as applied to instant claim 13    as disclosed by ‘for exporting the produced fucosylated oligosaccharides, e.g., 2-fucosyllactose (‘553, 223) to avoid their accumulation inside host cell and meanwhile allow the 2-fucosyllactose to be transported into culture medium from where the desired amount of 2-fucosyllactose can be conveniently recovered/isolated with reasonable expectation of success. 

          The applicant’s response to the 103 rejection
At pages 12-13, the response file 4/26/2022 asserts that the amendment of claim 1 would obviate the 103 rejection of claims 9 and 13. The applicant’s argument is found not persuasive because the obviousness of claims 9 and 13 has been rendered by the combination of teachings of the cited reference set forth above. Since applicant does not particularly point out why the limitations of claims 9 and 13 is non-obvious in view of ‘154, the rejection is deemed proper and maintained.  

[3] Claim 18 is rejected under 35 U.S.C. 103(a) as being patentable over US20130122553 (‘553), US 20160186223 (‘223) and US20170298363 (‘363, newly cited) as evidenced by US20090104665 (‘665) and further evidenced by reference MetaCYC as applied to claim 1 from which claims 18 depends, and further in view of US20090082307 (‘307).
The teaching of claim 1 by the cited references ‘553, ‘223, ‘363 evidenced by ‘665and MetaCYC has been set forth above.
    Given that the cited references do not expressly teach cultivation is a continuous manner (claim 18),  however, reference ‘223 teaches that it is often advantageous for attaining maximum volumetric yields (for producing fucosylated oligosaccharide)  to add excess amounts of lactose to the fermentation medium since lactose is supplied as a precursor for 2’-fucosyllactose production ([0130], lines 7-10, ‘223) wherein cultivation is performed for 90 hours which reads on instant “at least 80 hour” (claim 18) in order for producing the 2-fucosyllactose ([0091], last 4 lines, ‘223).  Consistent with this,  reference ‘307 teaches that lactose is added continuously to culture medium (claim 18) (see [0080], line 1, ‘307) for production of 2-fucosyllactose or 3-fucosyllactose ([0066], ‘307)  which is the common subject matter  of ‘553 and ‘223. 
Thus, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to carry out host cell cultivation in a continuous manner by continuously adding lactose (which a precursor for 2-fucosyllactose) into culture medium (‘553, ‘223) for a period of over 90 hours so as to produce desired amount of the 2-fucosyllactose which have been known to be useful as one of main gradients of human milk oligosaccharide ([0103], lines 1-4, ‘223) wherein said human milk oligosaccharide has superior health benefits and is of significant interest  as nutraceuticals ([0005], ‘223) with reasonable expectation of success.

The applicant’s response to the 103 rejection
   At page 13, the response file 4/26/2022 asserts that the amendment of claim 1 would obviate the 103 rejection of claim 18. The applicant’s argument is found not persuasive because the obviousness of claims 9 and 13 has been rendered by the combination of teachings of the cited reference set forth above. Since applicant does not particularly point out why the limitations of claim 18 is non-obvious in view of ‘307, the rejection is deemed proper and maintained.  
. 

                                                  Conclusion
	  No claims are allowed.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL E LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) a http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel  W. Liu/
Examiner, Art Unit 1656

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656